Citation Nr: 1105342	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD) and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for residuals of a cold 
weather injury affecting the bilateral hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.R.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to October 
2005.  He is in receipt of the Combat Action Badge, which denotes 
participation in combat.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in March 2006, May 2007, 
and May 2009 by the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Buffalo, New York, and Boston, Massachusetts.  
The Boston RO currently has jurisdiction of the claims.  

The March 2006 rating decision denied the claim for service 
connection for a low back disorder.  The Veteran's statement 
received in January 2007 is accepted as a timely notice of 
disagreement.  A statement of the case was issued in January 
2008, and a timely substantive appeal was received in February 
2008.

The May 2007 rating decision reopened the claim for entitlement 
to service connection for a low back condition, but denied it on 
the merits, and denied the claims for service connection for 
headaches, a neck condition, and residuals of a cold weather 
injury.  As noted above, however, the Board finds that the 
Veteran perfected an appeal of the March 2006 rating decision 
that denied service connection for a low back disorder, 
therefore, new and material evidence is not required to reopen 
the claim.  The May 2009 rating decision adjudicated the claim 
for PTSD as an original claim, rather than as one to reopen, and 
denied it on the merits.  

The Veteran and his friend, M.R., presented testimony before the 
undersigned Veterans Law Judge (VLJ) in August 2010.  A 
transcript of the hearing is of record.  

The Veteran submitted additional evidence that was received at 
the RO in November 2009, following the issuance of the October 
2009 supplemental statement of the case (SSOC).  At the time of 
his hearing, the Veteran waived consideration of this evidence by 
the RO; therefore, it can be considered in this decision.  See 38 
C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a low back 
condition, a neck condition, headaches, and residuals of a cold 
weather injury affecting the bilateral hands are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 2006 rating decision confirmed a 
previous denied of service connection for PTSD on the basis that 
the diagnosis of PTSD was partial, not full, and that there was 
no evidence to show that the condition was incurred in or 
aggravated by service.  

2.  Additional evidence submitted since December 2006 on the 
issue of service connection for PTSD is new and material as it 
includes evidence that raises a reasonable possibility of 
substantiating the claim.  

3.  The Board resolves reasonable doubt by finding that the 
Veteran has PTSD as a result of his active duty service in Iraq.  




CONCLUSIONS OF LAW

1.  The December 2006 decision that denied the claim for service 
connection for PTSD is final.  38 U.S.C. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for PTSD, which 
he contends is the result of his service in Iraq.  See January 
2009 statement in support of claim; August 2010 hearing 
transcript.  The RO adjudicated the claim for PTSD as an original 
claim, rather than as one to reopen, and denied it on the merits.  
The Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Veteran filed an original claim in April 2006 seeking service 
connection for PTSD.  See VA Form 21-526.  The claim was denied 
in an August 2006 rating decision issued by the RO in Togus, 
Maine, on the basis that the Veteran had failed to report for a 
VA examination and that the diagnosis of PTSD of record was made 
by a social worker.  The Veteran was notified of this decision by 
letter dated August 26, 2006.  In a statement received August 10, 
2006, the Veteran acknowledged that he had missed the scheduled 
VA examination and requested that it be rescheduled.  Following 
the VA examination conducted in November 2006, the RO in Buffalo, 
New York, issued a December 2006 rating decision that reopened 
the claim for PTSD but denied it on the merits.  The RO found 
that PTSD was not incurred in or aggravated by service and that 
the diagnosis rendered was a partial, rather than a full, 
diagnosis.  The Veteran was notified of this decision by letter 
dated December 28, 2006.  Review of the claims folder does not 
reveal that he initiated an appeal.  See 38 U.S.C. § 7105(c) 
(West 1991); 38 C.F.R. § 20.302 (2006) (except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction (AOJ) within 
one year from the date that that agency mails notice of the 
determination to him or her; otherwise, that determination will 
become final).  An unappealed determination of the AOJ is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2010).

The Veteran filed a claim to reopen in January 2009, and this 
appeal ensues from the May 2009 rating decision issued by the RO 
in Boston, Massachusetts, which adjudicated the claim for PTSD as 
an original claim, rather than as one to reopen, and denied it on 
the merits.  The RO indicated that the evidence did not show a 
confirmed diagnosis of PTSD that would permit a finding of 
service connection.  

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).  If the claimant presents new and 
material evidence, however, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. § 
5108 (West 2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

In those cases where the evidence shows that the Veteran engaged 
in combat with the enemy, VA will accept satisfactory lay or 
other evidence of service incurrence if it is consistent with the 
circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of such 
in-service incurrence; to that end, any reasonable doubt shall be 
resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2010).  In Dalton v. Nicholson, 21 
Vet. App. 23, 37 (2007), the United States Court of Appeals for 
Veterans Claims (Court) found that while § 1154(b) relaxes the 
evidentiary burden for a combat Veteran with respect to evidence 
of an in-service occurrence of an injury, it does not create a 
statutory presumption that the combat Veteran's disease or injury 
is automatically service-connected.  Rather, there must still be 
competent evidence of an etiological relationship between an in-
service injury and a current disability.

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence before the RO in December 2006 included the Veteran's 
service treatment records, which reveal complaints of depression 
during service.  See July 2005 depression outpatient 
documentation and chronological record of medical care.  The 
evidence before the RO also included a May 2006 Axis I diagnosis 
of PTSD, made by a social worker, see behavioral health 
outpatient progress note, and a November 2006 Axis I diagnosis of 
PTSD, currently partial syndrome noted, mild to residual, made at 
the time of a November 2006 VA compensation and pension (C&P) 
initial evaluation for PTSD examination.  As noted above, the RO 
determined that PTSD was not warranted based on the evidence 
before it first because the diagnosis of PTSD of record was made 
by a social worker and subsequently because the diagnosis of PTSD 
rendered at the time of the VA examination was a partial, rather 
than a full, diagnosis.  See August 2006 and December 2006 rating 
decisions.  

The evidence added to the record since December 2006 includes a 
June 2009 letter from D.F. Purvis, M.Ed. LADC-1 at The Boston Vet 
Center.  Mr. Purvis reports that the Veteran has had a mild to 
moderate level of PTSD since his discharge from service.  This 
evidence was not previously of record and is thus considered new.  
It is also considered material as it raises a reasonable 
possibility of substantiating the claim.  Having found that new 
and material evidence has been presented since the last final 
denial of the Veteran's claim, the claim for service connection 
for PTSD is reopened for review on the merits.  

The Veteran seeks entitlement to service connection for PTSD as a 
result of his service in Iraq, where the mission of his unit was 
to conduct combat patrols in Baghdad.  See August 2010 hearing 
transcript.  As noted in the Introduction, the Veteran is in 
receipt of the Combat Action Badge, which denotes participation 
in combat.  See DD 214.  

Prior to July 13, 2010, service connection for PTSD required: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).  Effective July 13, 
2010, however, 38 C.F.R. § 3.304 (f) was amended to include a new 
paragraph (f)(3) that reads, in pertinent part, as follows: if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in- service stressor.  
See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this 
amendment apply to the Veteran's claim.

At the time of the November 2006 VA C&P initial evaluation for 
PTSD examination, the Veteran reported serving in Iraq for one 
year, during which he was in combat the entire time, and that he 
always had to be on guard and never knew who was a friend or 
enemy when it came to the Iraqis.  The Veteran described several 
hazards that his unit was exposed to, to include improvised 
explosive devices (IEDs).  He reported that he lost a member of 
his company who was his friend when an IED exploded.  Following 
mental status examination, an Axis I diagnosis of PTSD, currently 
partial syndrome noted, mild to residual, was made.  

The Board acknowledges that the VA examiner noted that the 
results of the current evaluation did not reflect a full PTSD 
syndrome.  The diagnosis rendered, however, was PTSD, which 
satisfies the requirements of 38 C.F.R. § 3.304(f) (1).  

In light of the amendments made to 38 C.F.R. § 3.304 (f)(3), and 
given the findings as reported at the time of the November 2006 
VA C&P examination, the diagnosis of PTSD made in conjunction 
with the Veteran's assertions, and the Veteran's status as a 
combat Veteran, the Board resolves all reasonable doubt in the 
Veteran's favor by finding that service connection for PTSD is 
warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim has been 
granted, the duty to notify and assist has been met to the extent 
necessary.


ORDER

Service connection for PTSD is granted.  




REMAND

Unfortunately, a remand is required in regards to the remaining 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

The Veteran seeks service connection for residuals of a cold 
weather injury affecting the bilateral hands.  He and his friend 
provided testimony in this regard.  The Veteran reported that he 
suffered a cold weather injury to his bilateral hands in December 
2003 while participating in field training exercises at Fort 
Drum, New York.  The Veteran indicated that he sought treatment 
at Guthrie Medical Clinic and was diagnosed with a cold weather 
injury, at which point he had to wear a red tag and could not 
participate in a lot of field problems.  His friend corroborated 
that he saw the Veteran with red tags on his uniform that 
specified that he had a cold weather injury.  The Veteran also 
reported that he has tingling, numbness and pain in his hands, 
which had been ongoing since 2003.  See August 2010 transcript.  

A review of the Veteran's service treatment records does not 
reveal any references to a cold weather injury.  On remand, the 
RO/AMC should make arrangements to obtain the Veteran's records 
from the Guthrie Medical Clinic at Fort Drum.  

The Veteran also seeks entitlement to service connection for 
headaches and a neck condition.  He testified that his neck 
problems and headaches began while he was serving in Iraq on 
patrol and the humvee he was in hit a bump, causing his neck to 
stiffen.  He also testified that he has had headaches and 
problems with his neck since service.  Service treatment records 
reveal complaint of headache, but no treatment related to a neck 
condition besides a cyst located on the Veteran's neck, which 
does not appear to be the basis of his claim.  

With respect to the Veteran's low back, he was treated for low 
back pain during service in July 2005.  He was diagnosed as 
having very mild levoscoliosis.  The Veteran has reported having 
continuing symptoms since service.

The Board notes at this juncture that the Veteran is competent to 
report the in-service incident involving his neck and headaches, 
the cold weather injury he sustained to his bilateral hands, and 
the symptoms he has had since service related to headaches, his 
neck, back, and his hands.  See Layno, 6 Vet. App. at 470.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical examination 
will be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the in-service 
notations involving complaint of headaches and back pain, the 
Veteran's competent assertions that he suffered a cold weather 
injury affecting the bilateral hands and an incident that 
resulted in headaches and problems with his neck, and the post-
service medical evidence indicating that the Veteran has sought 
treatment related to headaches, neck pain and residuals of a cold 
weather injury, the Board finds that medical examinations are 
necessary for the purpose of determining whether the Veteran has 
any current disorders and, if so, whether they are related to 
service.  

Lastly, the Veteran testified that he receives treatment for his 
back, neck and headaches at the VA facility in West Roxbury.  
Review of the claims folder reveals that the only record from 
this facility is a September 2008 preventative medicine note.  On 
remand, the RO/AMC must obtain the Veteran's complete records 
from this facility.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records, to include all 
clinical records, from the Guthrie Medical 
Clinic at Fort Drum related to a cold 
weather injury affecting the bilateral 
hands.  If no records can be found, indicate 
whether the records do not exist and whether 
further efforts to obtain them would be 
futile.

2.  Obtain the Veteran's complete treatment 
records from the VA facility in West 
Roxbury, dated since September 2008.  

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination in connection 
with his claims for service connection for a 
neck and low back condition.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  A thorough history 
should be obtained from the Veteran.

The examiner is asked to state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
any current neck condition had its onset 
during active service or is related to the 
Veteran's military service, to include the 
incident described by the Veteran when the 
humvee he was riding in hit a bump, causing 
his neck to stiffen.  In providing this 
opinion, the examiner should acknowledge the 
Veteran's complaints of continuity of 
symptomatology since service.

The examiner is asked to state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
any current low back condition had its onset 
during active service or is related to the 
Veteran's military service, to include the 
complaints and findings related to his back 
in July 2005.  In providing this opinion, 
the examiner should acknowledge the 
Veteran's complaints of continuity of 
symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

4.  Schedule the Veteran for an appropriate 
VA examination in connection with his claim 
for service connection for headaches.  The 
claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction with 
the examination reports.  Any indicated 
studies should be performed.  A thorough 
history should be obtained from the Veteran.

The examiner is asked to state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
any current headache disorder had its onset 
during active service or is related to the 
Veteran's military service, to include the 
incident described by the Veteran when the 
humvee he was riding in hit a bump, 
resulting in headaches.  In providing this 
opinion, the examiner should acknowledge the 
Veteran's complaints of continuity of 
symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

5.  Schedule the Veteran for an appropriate 
VA examination in connection with his claim 
for service connection for residuals of a 
cold weather injury affecting the bilateral 
hands.  The claims folder, to include a copy 
of this remand, must be made available to 
and reviewed by the examiner in conjunction 
with the examination reports.  Any indicated 
studies should be performed.  A thorough 
history should be obtained from the Veteran.

The examiner is asked to state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
any current residuals of a cold weather 
injury affecting the bilateral hands had its 
onset during active service or is related to 
the Veteran's military service, to include 
the cold weather injury alleged by the 
Veteran to have occurred in December 2003 at 
Fort Drum, New York.  

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

6.  Review the claims file and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination reports.  If the 
requested reports do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the deficient report must be 
returned for corrective action.

7.  Finally, readjudicate the claims.  If 
the benefits sought on appeal are not 
granted, issue an updated SSOC and give the 
Veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


